Citation Nr: 1117629	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  05-20 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased disability evaluation for schizophrenia, rated 50 percent, prior to January 4, 2011.  

2.  Entitlement to an increased disability evaluation for schizophrenia, currently rated as 70 percent disabling.  

3.  Entitlement to a total disability evaluation, based on individual unemployability, due to service connected disabilities (TDIU), prior to January 4, 2011.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to September 1982.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2004 decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board previously remanded this matter in January 2008 and January 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that there may be additional relevant evidence that VA should attempt to obtain.  A May 2000 statement from the Veteran, his statements at his January 2011 VA examination and an April 2000 statement from physician R. Srivastava, M.D., indicate the Veteran likely receives psychiatric treatment at state operated facilities, but no records dated since May 1996 have been associated with the claims folder.  Further, although not definitive, the aforementioned evidence also suggests the Veteran likely receives Social Security Administration (SSA) disability benefits; nevertheless, the record does not reflect sufficient, if any, attempts obtain any of these records.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  For this reason, the Board has no discretion and must remand the claims.  

Additionally, VA obtained pertinent private psychiatric treatment records from Southern Psychiatry and Psychology Associates but was informed, in a November 2003 correspondence, that payment was required to obtain additional records.  As such, no records of the Veteran's psychiatric treatment at this facility, dated since September 2003, have been associated with the claims folder.  Nevertheless, the Veteran should be informed that VA will not provide payment to obtain pertinent treatment records from this, or any other, medical provider and invited to submit any additional treatment records, to include those from the aforementioned facility, to support his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  Thus, the Board must remand the present claims, to provide the Veteran with notice that provides him with a meaningful opportunity to participate in the adjudication of his claims.  

The Board also finds that a retrospective medical opinion addressing the nature, extent and severity of the Veteran's psychiatric condition, from the time he filed his claim (i.e. October 24, 2003) to the present is necessary to adjudicate the appeal.  See Chotta v. Peake, 22 Vet. App. 80 (2008).  Significantly, only a January 2011 VA examination report provides clear assessment of the Veteran's disability picture and the examiner only provided such information for the "past 2 years," or since approximately January 2009.  Therefore, given the absence of pertinent treatment records for much of the period under review and the constraints on VA's ability to obtain additional relevant treatment records, the Board is without discretion and must remand the present matters as to obtain additional information related to the nature, extent and severity of the Veteran's psychiatric condition from October 24, 2003 to January 4, 2011.  See Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must invite the Veteran (i) to submit additional psychiatric treatment records, to include those generated at the private Southern Psychiatry and Psychology Associates facility, because VA is precluded from paying for any such records; and (ii) to submit lay statements from individuals who have witnessed and/or have first-hand knowledge of the nature and severity of his psychiatric symptoms, during the period under review.  The Veteran should be provided an appropriate amount of time to submit this evidence.

2.  The RO should contact the Veteran to identify all sources of psychiatric treatment, hospitalization and/or evaluation, to include physician R. Srivastava, M.D., physician W. Coleman, M.D., Southwestern State Hospital, Phoebe Memorial Hospital and the Assertive Community Treatment (ACT) facility, since October 2003.  The RO should then undertake appropriate efforts to obtain any identified records, to include any VA or state treatment records.  

3.  The RO should request any records generated by the Social Security Administration (SSA) records in connection with any claim for SSA disability benefits, to include any medical records, evaluations and/or determinations, and the records associated with the claims folder.  If the Veteran's SSA records are provided in CD-ROM/digital format, then the records should be printed and associated with the claims file.  All efforts to obtain the records should be documented, a negative response should be requested if no records are available.

4.  After the above development has been completed, the claims file should be returned to the VA examiner who conducted the January 2011 VA examination, for an addendum opinion regarding the severity of the Veteran's schizophrenia for the period from October 24, 2003 to January 4, 2011.  The claims folder should be reviewed by the examiner and that review should be indicated in the examination report.  If the January 2011 VA examiner is not available, the claims file should be referred to an appropriate examiner to provide the requested opinions.  

The examiner should discuss the Veteran's documented psychiatric history, from October 24, 2003, to January 4, 2011.  For the aforementioned period, the examiner should report all pertinent findings, estimate the Veteran's Global Assessment of Functioning (GAF) Scale score(s) and comment on his the level of social and occupational related to his schizophrenia.  The examiner should also report the approximate date, if ascertainable, the Veteran's schizophrenia rendered him unemployable.  

The provided examination report should reflect consideration of both the medical and lay evidence of record, regarding the severity of the Veteran's psychiatric symptomatology during this time period.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report.  

5.  The RO should then readjudicate the claims, to include consideration of the assignment of a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

